Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of claims 1-7 in the reply filed on 12/17/21 is acknowledged.  The traversal is on the ground(s) that the inventions share some common limitations. This is not found persuasive because,
The question as to whether or not inventions overlap in scope is not whether the groups share some limitations.  In fact, if such were the case, no restriction between groups with a linking or generic claim would ever be proper.  Clearly, such an interpretation would not be consistent with restriction practice or double patenting practice as a whole.  Rather, related inventions in the same statutory class are considered mutually exclusive, or not overlapping in scope, if a first invention would not infringe a second invention, and the second invention would not infringe the first invention.

Claim(s) 1 is/are allowable. The restriction requirement as set forth in the Office action mailed on 10/21/21 has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 10/21/21 is withdrawn in view of the amended claims below.  Claim(s) 8-20 is/are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.

Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER’S AMENDMENT
(1) An examiner's amendment to the record appears below. Examiner notes the change in the title is not to limit or define the scope of the claimed invention, but to facilitate future search of prior art. If a satisfactory title is not supplied by the applicant, the examiner may, at the time of allowance, change the title by an examiner’s amendment. MPEP606.01. While a change in the title may be commented on by the patent owner, the final decision as to the change is that of the examiner, and the examiner’s decision is not subject to review. MPEP2660.02.

The application has been amended as follows:
In the title (where applicable, “+” represents a lens of positive refractive power, “-” represents a lens of negative refractive power, and “0” represents a lens of zero refractive power): 
	OPTICAL IMAGING LENS INCLUDING SIX LENSES OF -++-+-, --+-+- OR -++-++ REFRACTIVE POWERS.
 

Authorization for this examiner's amendment was given in a telephone interview with Ying Chen on 1/3/22. 
The application has been amended as follows:
In the claims (claims 8 and 15 amended): 

	8. (Currently Amended) The optical imaging lens according to claim 1
	
an optical axis region of the image-side surface of the third lens element is convex; and




y
≦34.000.

	15. (Currently Amended) The optical imaging lens according to claim 1

	an optical axis region of the image-side surface of the third lens element is convex; and
	
	
	
	
	y

V3/n3≦34.000.
Allowable Subject Matter
Claim(s) 1-20 is/are allowed. The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the closest prior art found is Lai (US 10175461).

    PNG
    media_image1.png
    495
    568
    media_image1.png
    Greyscale

(Fig. 1A, Table 1, -++-+-), comprising a first element, a second element, a third element, a fourth element, a fifth lens element and a sixth lens element sequentially from an object side to an image side along an optical axis, each of the first, second, third, fourth, fifth and sixth lens elements having an object-side surface facing toward the object side and allowing imaging rays to pass through and an image-side surface facing toward the image side and allowing the imaging rays to pass through, wherein: 
the first lens element has negative refracting power, and a periphery region of the object-side surface of the first lens element is convex;
a periphery region of the image-side surface of the third lens element is convex;
the fourth lens element has negative refracting power;
a periphery region of the object-side surface of the fifth lens element is convex;
a periphery region of the object-side surface of the sixth lens element is concave, and a periphery region of the image-side surface of the sixth lens element is convex;
lens elements having refracting power of the optical imaging lens consist of the six lens elements described above; and
a thickness of the first lens element along the optical axis is represented by T1, a distance from the image-side surface of the first lens element to the object-side surface of the second lens element along the optical axis is represented by G12, a thickness of the second lens element along the optical axis is represented by T2, a thickness of the fifth lens element along the optical axis is represented by T5, an abbe number of the fifth lens element is represented by V5, a refractive index of the fifth lens element is represented by n5, an abbe number of the third lens element is represented by V3, a 3, and the optical imaging lens satisfies the inequalities: 
(T1+G12+T2)/T5≤1.400 (1.074/0.877).

However the prior art of record neither anticipates nor renders obvious all the limitations of claim 1 for an optical imaging lens including “at least one of V5/n5≤34.000 and V3/n3≤34.000”, along with the other claimed limitations of claim 1.
The other claim(s) is/are allowed for its/their claim dependency.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEN HUANG whose telephone number is (571)270-0234.  The examiner can normally be reached on M-F: 9:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE ALLEN can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 



/WEN HUANG/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        
wen.huang2@uspto.gov
(571)270-0234